Citation Nr: 1521747	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2000, December 2002 to July 2003, and July 2006 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for a psychiatric disorder, including PTSD, was originally raised and adjudicated as PTSD of service connection.  To ensure that any diagnosis of a psychiatric disorder is considered, the Board has broadened the scope of PTSD, so all potential psychiatric disorders are considered.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD or any other mental disorder. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in October 2009, which was prior to issuance of the February 2010 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

In December 2010, the Veteran was afforded a VA examination regarding his psychiatric disorder, including PTSD.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided a medical opinion along with a rationale in support of the conclusion reached.  The Board finds that the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for a Psychiatric Disorder, including PTSD

The Veteran alleges that he has PTSD that is related to his experiences in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Additionally, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  In particular, a diagnosis of PTSD must conform, for this Veteran, to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a) to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

In the instant case, the threshold element of service connection for a psychiatric disorder is a current diagnosis; however, that has not been met. A January 2008 VA treatment record reflects that the Veteran was given a provisional diagnosis for adjustment disorder; however, a provisional diagnosis is a temporary diagnosis.  In Dorland's Illustrated Medical Dictionary 1539 (30nd ed. 2012), "provisional" is defined as formed or performed for temporary purposes; temporary.  The Veteran stated that he had never experienced something so horrible that he had nightmares.  He said he had no traumatic experiences other than being shot at, but he felt fairly safe in the armored Humvees.  He said he did not consider these incidents traumatic.   

A March 2008 record diagnoses the Veteran with PTSD, but no symptoms or stressors were described.  The Board does not give this diagnosis much probative weight because there is no rationale for the diagnosis.  

In August 2009, the Veteran was given a provisional diagnosis of PTSD and the record bases the diagnosis on the DSM-IV criteria.  The Veteran indicated to the examiner that he witnessed "a 19 year old friend hit by an IED, and he had to help recover the body and the vehicle.  He reacted with horror and sadness.  He also saw an Iraqi civilian who had been burnt to death whose body had been placed on top of a vehicle.  He slept about 20 yards from the IED-exploded vehicles."  The Veteran continued to discuss the nightmares he had from those experiences and conflicts with his military supervisor.  However, the Veteran's statements conflict with the January 2008 VA treatment record where the Veteran states that he has never experienced something so horrible in his life that he had nightmares.  

The Veteran attended twelve group therapy sessions for PTSD.  The last session was completed in February 2010.  Further, the provisional diagnosis and start of group therapy treatment was before the claim was filed, so the Board does not give as much probative weight to the diagnosis or treatment, as they did not arise during the pendency of the claimed disorder.  See McClain v. Nicholson, 21 Vet. App. at 319, 321 (2007). 

In October 2009, through his representative, the Veteran filed his present claim seeking service connection for PTSD.

A January 2010 (and other) Mental Health Diagnostic Study Note (MHDS) suggested a diagnosis of PTSD along with treatment records showing PTSD.  It is unclear what the diagnoses are based on.  The MHDS does not go through all of the DSM-IV PTSD criteria.  Therefore, the Board finds this suggested diagnosis of PTSD to be of limited probative value because there is no basis or criteria for the diagnosis. 

The Veteran has submitted statements indicating that he currently has PTSD, "PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766*4 (Fed. Cir. Sept. 8, 2014).  Moreover, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of PTSD or an etiological relationship to his military service.    

In December 2010, the Veteran was afforded a VA PTSD evaluation conducted by Dr. C.S.R.  Dr. C.S.R. reviewed the claims file and electronic medical records as noted by the dated history of the claims file and reference to the Veteran's statements.  Based on the examination findings, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD pursuant to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV-TR).  The law requires in this case that the diagnosis for PTSD be based on the DSM-IV criteria. While Dr. C.S.R. based her opinion on the DSM-IV-TR criteria, the DSM-IV-TR criteria for diagnosing PTSD is identical to the DSM-IV criteria.    

During the December 2010 examination, the Veteran reported that he had no mental health problems, no exposure to trauma, and no significant medical issues prior to military service.  He stated that he experienced being shot at and seeing people die in the military.  He never indicated that he had an upsetting reaction when the event occurred, only that he was sad or upset when he thought about the distressing incident..  Dr. C.S.R. stated "While the veteran described distressing experiences, his report of events and his emotional reaction time at the time is not assessed to meet DSM-IV-TR criteria for a traumatic stressor."  In support of this opinion, the examiner reasoned that the Veteran's claimed stressors were not related to fear of hostile military or terrorist activity.  

Dr. C.S.R. also stated that she believed that the Veteran exaggerated his PTSD symptoms.  She reported that "Results of psychological testing completed during the C&P were inconsistent with his reported symptoms during the interview.  Testing results of the MMPI2 suggest exaggeration of symptoms and a deliberate attempt to portray himself in a negative light.  In sum, the veteran's presentation with regard to PTSD symptoms has been completely inconsistent from his initial intake in 2008 to the C&P exam today.  Because of the inconsistencies it is unclear to what degree [or if] he is experiencing clinically significant mood symptoms."  

On December 2010 C&P examination, the Veteran indicated that he was alcohol dependent for up to two years after he returned from service.  The Axis I diagnosis was alcohol dependence.  With regards to the Veteran's alcohol dependence, VA is generally precluded from awarding compensation if a disability is the result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 C.F.R. § 3.301.  However, compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability. Allen v. Principi, 237 F.3d 1368, 1381   (Fed. Cir. 2001).  The Veteran hasn't alleged that alcohol dependence is secondary to a service-connected disability and the record does not reflect such a relationship, so service connection for alcohol dependence is not warranted.
 
The Board places substantial weight of probative value on Dr. C.S.R.'s opinion. This opinion reflects a full review of the evidence of record and with the medical literature available on the medical question at issue. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board notes that Dr. C.S.R's opinion reflects one inconsistency; she states that the RO denied the Veteran PTSD in a January 2009 rating decision, but the RO denied the Veteran service connection for PTSD in February 2010.  The Board finds that this small inconsistency with the record does not decrease the probative value of the VA examiner's opinion as the date of the rating decision denial is not pertinent to the diagnosis of PTSD.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The opinion is supported by detailed findings and rationale explaining the inconsistent and inconclusive nature of the medical literature on the topic.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Therefore, the Board finds that there is no diagnosis of PTSD.

Although the Veteran's post-service VA treatment records show a history of PTSD treatments, the evidence of record pertinent to the instant appeal do not show a current diagnosis of PTSD or any other psychiatric disorder related to the Veteran's military service.  See McClain v. Nicholson, 21 Vet. App. at 319, 321 (2007).

Without a diagnosis of a psychiatric disorder, including PTSD, service connection for that disability cannot be granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability). Therefore, in the absence of credible evidence of a diagnosis of a psychiatric disorder, the first element of a claim for service connection for a psychiatric disorder, including PTSD, has not been met and the Veteran's claim fails on this basis alone.

As the preponderance of the evidence is against finding a current diagnosis of a psychiatric disorder, including PTSD that meets the DSM-IV diagnostic criteria, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a psychiatric disorder to include PTSD is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


